DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-18 in the reply filed on 10/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/04/2022.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is shorter than 50 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 5 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirwan, JR et al. (US 2017/0165021 A1).
Regarding claim 1 Kirwan discloses (fig. 1 and 3-5) a surgical instrument sleeve system comprising: 
a first sleeve (one of sleeves 20) having a first sleeve body (see fig. 4-5), wherein the first sleeve body includes a first sleeve bore 28 (see fig. 4) extending within the first sleeve body between a first sleeve first opening 32 (see fig. 4-5) at a first sleeve first end (end with 32) and a first sleeve second opening 26 (see fig. 5) at a first sleeve second end (end with 26; see ¶0033); 
a second sleeve (other of sleeves 20) having a second sleeve body (see fig. 4-5), wherein the second sleeve body includes a second sleeve bore 28 (see fig. 4) extending within the second sleeve body between a second sleeve first opening 32 (see fig. 4-5) at a second sleeve first end (end with 32) and a second sleeve second opening 26 (see fig. 5) at a second sleeve second end (end with 26; see ¶0033); and a bridging member 40 connecting the first sleeve and the second sleeve (see fig. 4-5 and ¶0031).
Regarding claim 2 Kirwan further discloses (fig. 1 and 3-5) the first sleeve body is cylindrical (see fig. 4).
Regarding claim 3 Kirwan further discloses (fig. 1 and 3-5) the second sleeve body is cylindrical (see fig. 4)
Regarding claim 7 Kirwan further discloses (fig. 1 and 3-5) the first sleeve 20 and the second sleeve 20 are formed from a surgical quality resilient material comprising medical-grade plastic, foam, or rubber (see ¶0040).
Regarding claim 8 Kirwan further discloses (fig. 1 and 3-5) the bridging member 40 is formed integrally with the first sleeve 20 and second sleeve 20 (see ¶0038).
Regarding claim 10 Kirwan further discloses (fig. 1 and 3-5) the bridging member 40 includes a bridging member engagement surface, wherein the bridging member engagement surface is serrated (rough texture, see ¶0036).
Regarding claim 11 Kirwan further discloses (fig. 1 and 3-5) the bridging member 40 has a bridging member first end attached to the first sleeve 20 at the first sleeve second end (end with 26) and a bridging member second end attached to the second sleeve 20 at the second sleeve second end (end with 26; see fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kirwan in view of Shaw (US 2001/0039433 A1).
Regarding claim 9, Kirwan discloses the claimed invention substantially as claimed, as set forth above for claim 1. Kirwan further discloses that the bridging member can have other configurations than the rectangular configuration shown in FIGS. 4-6 (see ¶0037) but is silent regarding the bridging member is arcuate.
However Shaw, in the same filed of endeavor, teaches (fig. 1-2) of a similar device comprising first and second sleeves 2 and a bridging member 3 (see fig. 1-2 and ¶0024), wherein the bridging member 3 is arcuate (see fig. 1-2).
Therefore, the substitution of one known bridging member configuration (arcuate as taught in Shaw) for another (rectangular as taught in Kirwan) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Kirwan discloses that the bridging member can have other configurations and Shaw teach that an arcuate shape as an alternative bridging member configuration and the substitution of the alternative bridging member configuration as taught in Shaw would have yielded predictable results, namely, a bridging member of Kirwan that connects the first and second sleeves. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Allowable Subject Matter
Claims 12-18 are allowed.
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, alone or in combination, fails to teach or render obvious (in addition to the other limitations of claims 4 and 12): the first sleeve further includes a first magnetic core positioned between the first sleeve body and the first sleeve bore. The closest prior art of record, Kirwan, does not teach the first sleeve further includes a first magnetic core positioned between the first sleeve body and the first sleeve bore.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bonadio et al. (US 2018/0256181 A1): teaches of an instrument with first and second sleeves connected with a bridging member;
Masuda et al. (US 2005/0049618 A1): teaches of an instrument with first and second sleeves connected with a bridging member;
Moore (US 4,834,090): teaches of an instrument with first and second sleeves connected with a bridging member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771